Title: From Abigail Smith Adams to John Quincy Adams, 24 March 1806
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy March 24th 1806

I was much pleased at receiving your Letter of March 14th. It was a much longer interval than had occured before, without receiving a line from you. but Mrs Quincys kindness in always mentioning you to my sister had relieved me from the fears that you might be sick. it is with Sincere Satisfaction that I learn from your own hand that your Health is much mended. When a Man enjoys good Health, good Spirits are a natural attendant, and he is more disposed to attend to his personal appearence—now this is a subject that I have not hinted at this Winter. Indeed I found so much real cause for it last Summer, that I was fearfull you would get callous to my admonitions.
“A good Coat is tantamount to a good Character; and if the world be a stage it’s as necessary to dress as to act your part well,” says Tangore, in the play—“Why Man when I landed from the packet in my old blew coat, shabby waistcoat, and decayed kerseymeres—I was pushd and smok’d by every apprentice and shopkeeper I met: oh in this age of false appearences, there’s nothing like a shewy outside—” I recollect a Story in the Spectator, mr Bickerstaff remarks that his servant always bowed lower to him, and was more attentive whenever he had his full bottomd wig on, than when he wore his night Cap. Now I hope you never appear in Senate with a Beard two days old, or otherways make, what is calld a shabby appearence. Seriously I think a mans usefullness in Society depends much upon his personal appearence—I do not wish a Senator to dress like a Beau, but I want him to conform so far to the fashion, as not to incur the Character of Singularity, and nor give occasion to the world to ask what kind of Mother he had? or to Charge upon a wife neglegence and inattention when she is guiltlessThe greatest Man observed a Lady the other day, wants his wife to pull up his coller, and mind that his coat is brush’d.
We have received very little intelligence from congress this Session. So much of the time the doors have been closed, that the open debates have but just commenced. Mr Randolph appears to become driver of the Whole Body, and he uses the whip and scourge freely, tho we have only mutilated Scraps of his Speech. The Ninth Congress will make a most Misirible figure in History.
We are totally in the dark respecting the Electioneering Campaign, or who the candidates held up by the Ancient dominion are. We Suppose mr Madison, Munroe, perhaps Giles. the little Musketo himself cannot think of rising to that height surely.
Our April Election approaches. how it will terminate is uncertain; if Govr. Strong is reelected, this year the democs will drop him as a future candidate, it is said
The death of mr Pitt, and the change which has taken place in the British Cabinet may be favorable to America If a judicious negotiator could be sent, will not mr Jefferson adopt such a measure?
I suppose Mr. Shaw has written to you respecting a House, but you will be here soon enough to determine Whether it will be proper to take one this Summer George dinned with us yesterday and is well. John is better and sits by, singing four and twenty black Birds; and O my kitten my deary.
I wish Congress may rise at the time you mention, but I doubt it—
I am most affectionatly, / your Mother,
Abigail Adams: